                Case 1:16-cv-08308-LAP Document 51 Filed 02/06/19 Page 1 of 1

                  B. Shamus O'Donniley, Esq.                           B. Shamus O'Donniley, Esq., PLLC
                  23-15 Steinway Street                                777 Brickell Avenue, Suite 500-9678
                  Astoria, New York 11105                                             Miami, Florida 33131
                  ☎ +1(718) 310-3051                                                   ☎ +1(305) 615-5385



                                                                                       Shamus@lawyer.com

Via ECF                                                                               February 6, 2019

TO:    Hon. Loretta A. Preska, USDJ                               Law Offices of Sanjay Chaubey
       United States District Court                               18 East 41 Street, Ste 1704
       Southern District of New York         and                  New York, New York 10017
       500 Pearl St.                                              (212)563-4534
       New York, NY 10007                                         Attorney for Defendants

       Vivek Suri, Esq.,
       Lead Attorney for Defendants
       20 Vesey Street, STE 300
       New York, NY 10007
       Attorney for Defendants
       (212)537-6936

RE:    Manta Industries, Ltd. v. Paul P. Law et al; Case No. 16-cv-8308-LAP

Honorable Judge:
      I represent Plaintiff in the above action. Plaintiff does not oppose Mr. Suri's withdrawal as lead
counsel in this case. Defendants failed to appear for their depositions that were so ordered in docket entries
46, 47, and 48. Defendants then failed to appear at rescheduled dates in December 2018.

       However, Plaintiff requests that the Court issue an order resetting the same deadlines that were not
met by Defendants that were ordered in the last three docket entries 46, 47 and 48 in this case. The previous
orders set Defendants' depositions, allowed Plaintiff to add new parties and amend its complaint shortly after
completion of the depositions and also extended Plaintiff's time to supplement its expert report.

       Another issue is that Defendants failed to provide original authorizations for their tax returns. It is
my understanding that Mr. Suri has those original authorizations because Mr. Suri provided copies of the
authorizations to me. Plaintiff would request that those be turned over prior to Mr. Suri's withdrawal so that
Plaintiff has ample time to order those returns prior to depositions.

       Lastly, I would also request that any appearance for this motion be telephonic as I'm currently
traveling.                                                        Yours, etc.,
                                                                  /s/B. Shamus O'Donniley, Esq.



                                                    Page 1 of 1
